Citation Nr: 1120479	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1959, February 1960 to January 1966, reportedly from January 1966 to June 1968, and from June 1968 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A Notice of Disagreement was received in March 2006, a Statement of the Case was issued in April 2007, and a Substantive Appeal was received in June 2007.  

The Veteran testified at a hearing before the Board in October 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the October 2010 Board hearing that he began receiving physical therapy at a VA Medical Center (VAMC) two months earlier.  The most recent VA outpatient treatment records are from 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

The Veteran's claims file contains a June 2007 memo from the Vocational Rehabilitation and Education Department of VA.  However, the Veteran's VA Vocational Rehabilitation and Education file was not included in the claims file.  Consequently, the Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board.

Additionally, although the Veteran was provided with VCAA notice in August 2004, the notice included no information on disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran VCAA notice pertaining to his claim, which satisfies the requirements of the Court's holding in Dingess/Hartman, including notice of disability ratings and effective dates.  

2.  Obtain the Veteran's VAMC outpatient treatment records dated from March 2007 to the present.

3.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.

4.  After completion of the foregoing, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



